I )isinissvd;    )pinion issued Jaiiiaarv 3, 2013




                                                  hi ‘[he
                                         ((nun of           ipaak
                              Fif11x Oitrirt of xai at Oa11a
                                           No. 05-I 2-00954-CV

                            G K T RI -i’EXAS LLC, A ppelIant/Cross—i ppe[lee


                                                    V.

                        SHERMC() INI)USTRIES, INC., Appellee/Cross-Appellant



                           On Appeal from the 134th Judicial District Court
                                        l)allas County, ‘l’exas
                                 Trial Court Cause No. 08-13590-G


                                  MEMORANDUM OPINION
                               Before Justices Bridges, O’Neill, and Murphy

        The     Court   has hefore it the parties’ agreed motion to dismiss appeal and vacate judgment

pursuant to settlement. We GRANT the motion. VACATE the trial court’s judgment without

reference to the merits, and REMANI) the case to the trial court for rendition of judgment in

accordance with the parties’ settlement agreement .See Tux. R. App. P. 42. l(a)(2).




                                                                 PER CURIAM

I 20954F.P05
                                       Qtiiir[ L
                            4ifili Jiitrir1     Lit   1Xt!3   at OtIII’3

                                          JUDGMENT
( K 1’R1FIXAS. 1.1 (   ‘.   \ppellant/(’ross           Appeal 1mm i he I 3-li h J ialicia! District
Appellee                                               ( ‘ourt of [)allas ( ‘ountv, Texas. (l’r,Ct.No.
                                                       O$ I 359OG),
No. O5l2-OO953CV                 V                     Opinion delivered per curiani helore Justices
                                                       Bridges, 0’ Neil!, and Murphy.
SIIERMC() INDUSTRIES, INC.,
  ppel lee/(’ross—\ ppe II ant

       Based on the (‘unit’s opinion of this date, the trial court’   udgment is VACATEL)
without relerence to the merits and the case is RE1AN1)ED to the trial court br rendition of
IudmenL in accordance with the parties’ eit lement agreement. Ihe palties are ORDERED to
hear their own costs ol this appeal.


Judgment entered January 3. 20 I 3.




                                                       JUSTICE